WATT, J.,
with whom COLBERT, C.J., WINCHESTER and TAYLOR, JJ. join, dissenting.
1 I respectfully dissent on two grounds. First, it is my opinion that Griffith, Dye, and Cossey remain good law.
T2 It should be made clear we held in Cossey that state courts were "courts of competent jurisdiction." Cossey did not hold that tribal courts could not hear tort cases arising from injuries incurred at tribal-owned casinos under a gaming compact. However, we did recognize that two sovereigns met to negotiate a compact which resulted in a lack of specificity as to naming a particular "court of competent jurisdiction." Congress enacted the IGRA, 25 U.S.C. §§ 2701-2721; 18 U.S.C. 1166-1168 (2000), which authorized the states and the tribes to negotiate the terms of the compact on numerous subjects and "any other subjects that are directly related to the operation of gaming activities." 25 U.S.C. § 2710(d)(B)(C)(vii). The authority to specify the court in which jurisdiction would rest was, therefore, given to both negotiating parties. Neither in the IGRA nor the compact is there any prohibition in specifying what court hears tort claims. The Tribe and the State, both sovereigns, negotiated a compact, and no arguments were presented that there was unfair bargaining power held by one or the other of these parties. Indeed, the Compact, Part 6, incorporates the Oklahoma Governmental Tort Claims Act as a liability limit reference point and the procedure for initiating claims under the *374compact. If only tribal courts were ever contemplated, as disingenuously argued after the case was submitted to this Court on appeal from a certified interlocutory order, why did these negotiating parties not specify "tribal courts" as the only possible tribunals? At the time Cossey was decided, this Court carefully considered whether our holding would in any way jeopardize the Tribes' ability to self-govern, as it relates to matters tribes always retain as a matter of their inherent sovereignty. These powers involve the relations among members of a tribe. In deciding our holding did not infringe upon those tribal powers, we cited Montana v. United States, 450 U.S. 544, 101 S.Ct. 1245, 67 L.Ed.2d 498 (1981), describing them:.
Thus, in addition to the power to punish tribal offenders, the Indian tribes retain their inherent power to determine tribal membership, to regulate domestic relations among members, and to prescribe rules of inheritance for members ... But exercise of tribal power beyond what is necessary to protect tribal self-government or to control internal relations is inconsistent with the dependent status of the tribes, and so cannot survive without express congressional delegation. [citations omitted]
13 The Supreme Court distinguished the above from those powers of sovereignty which have been divested. See Montana v. U.S., 450 U.S. at 564, 101 S.Ct. 1245:
The areas in which such implicit divestiture of sovereignty has been held to have occurred are those involving the relations between an Indian tribe and nonmembers of the tribe. ...
T4 Part 9 of the Compact states: "This Compact shall not alter tribal, federal or state civil adjudicatory or criminal jurisdiction." Thus, at the time the Tribe and the State began negotiating the compact, the law already implied divestiture of sovereign immunity between the Tribe and non-members of the Tribe. Never was it contemplated that the tribe's rights to govern itself and members of the tribe would be infringed upon by negotiating the compact. On the other hand, negotiations between two equal sovereigns assumes equal bargaining power and equal responsibility for specifying terms for the compact, particularly when the Tribe is negotiating with "nonmembers of the tribe." Moreover, Congress provided all tribes with the ability, through the IGRA, to negotiate a suitable compact with the states in order to benefit the Tribe financially. Holding the Tribe to the benefit of its bargain under the compact did not divest the Tribe of its inherent sovereignty to remain in control of its tribal powers to govern itself and its members.
11 5 It is clear that the Tribe gave a limited consent to suit for patron tort claims under the compacts, with a limit placed on the Tribe's total lability. Without more specificity as to where tort claims would be litigated, this limited consent to suit was left open as to forum, indicating the parties knew more than one choice of forums was available. The fact the compacts did not state the precise forum renders the choice of a state court forum equally as valid as a tribal court. There are no "magic words" required. See C & L Enterprises v. Citizen Band of Potawatomi Indian Tribe, 582 U.S. 411, 121 S.Ct. 1589, 149 L.Ed.2d 623 (2001).
T6 Even more unsettling to me is the majority's willingness to relinquish this Court's jurisdiction to the federal courts. We have acknowledged that we are bound by decisions of the United States Supreme Court, by virtue of the Supremacy Clause, and must conform to extant Supreme Court jurisprudence. Akin v. Missouri Pacific Railroad Co., 1998 OK 102, ¶30, 977 P.2d 1040, 1052. However, we have also recognized that "nothing in the concept of supremacy or in any other principle of law requires subordination of state courts to the inferior federal courts." Akin, 1998 OK at ¶ 30, 977 P.2d at 1052, citing A.L. Lockhart v. Fretwell, 506 U.S. 864, 376, 118 S.Ct. 838, 846, 122 L.Ed.2d 180 (1993) (Thomas, J., concurring). State courts may promulgate judicial decisions grounded in their own interpretation of federal law. Akin, 1998 OK at 105, 977 P.2d 1040, citing ASARCO, Inc. v. Kadish, 490 U.S. 605, 617, 109 S.Ct. 2037, 2045, 104 L.Ed.2d 696 (1989). While we pay voluntary deference to the pronouncements from our circuit, compelling reason to depart from our commitment to comity exists when an *375inferior federal court interprets a Supreme Court decision in a way that is erroneous and where following it would be to perpetuate error. We said in Akin:
Our independent obligation correctly to interpret Supreme Court decisions is of greater importance than the object, desirable as it is, of achieving harmony between state and federal courts within our state.
1998 OK 102, ¶ 30, 977 P.2d at 1052.
T7 The majority has cited eight unpublished cases 1 from federal courts, other than the U.S. Supreme Court, to support its position that the compacts did not waive the tribe's sovereign immunity against tort suits in Oklahoma state courts. These decisions are not binding on this Court. In one case cited,2 the U.S. Supreme Court denied certio-rari. However, denial of certiorari by the United States Supreme Court does not constitute an expression on the merits of the case,3 or make the lower court's decision the supreme law of the land.4
18 We are not bound by the decisions of inferior federal courts, and we are also not governed by them. This Court is the highest court of Oklahoma with concurrent jurisdiction to consider cases arising from state or federal law. The injunction, issued by an inferior federal court against this Court and all courts of this State, from considering tort claims under Indian gaming compacts is an extra-jurisdictional order. The Supremacy Clause is not properly invoked. We exercised our jurisdiction to interpret federal law as it affects the jurisdiction of all courts of this State, as we are authorized to do. Akin, supra, 1998 OK at 1052, 977 P.2d 1040, citing ASARCO, Inc. v. Kadish, supra. Only when, and if, the United States Supreme Court holds our state courts are not "courts of competent jurisdiction" for purposes of litigating patron tort claims arising from gaming compacts, will I concede otherwise. For the reasons expressed above, I respectfully dissent to this Court's pronouncement in the majority opinion.

. Santana v. Muscogee (Creek) Nation, ex rel. River Spirit Casino, 12-5046, 2013 WL 323223 (10th Cir. Jan. 29, 2013), cert. denied, - U.S. --, 133 S.Ct. 2038, 185 L.Ed.2d 899 (2013); Harris v. Muscogee (Creek) Nation, 11-CV-654-GKE-FHM, 2012 WL 2279340 (N.D.Okla. June 18, 2012); Tonkawa Tribe of Oklahoma v. Oklahoma, 11-CV-782-W (W.D.Okla. Nov. 23, 2011); Comanche Nation, Osage Nation, Delaware Nation, and Wichita and Affiliated Tribes v. Oklahoma, 10-CV-01339-W (W.D.Okla. Dec. 28, 2010); Cherokee Nation v. Oklahoma, 10-CV-979-W (W.D.Okla. Nov. 22, 2010); Eastern Shawnee Tribe of Oklahoma v. Oklahoma, 10-CV-00459-W (W.D.Okla. July 1, 2010); Choctaw Nation of Oklahoma, Chickasaw Nation v. Oklahoma, 10-CV-00050-W, 2010 WL 5798663 (W.D.Okla. June 29, 2010); and Muhammad v. Comanche Nation Casino, 09-CIV-968-D, 2010 WL 4365568.


. The U.S. Supreme Court denied certiorari in Santana v. Muscogee (Creek) Nation, ex rel. River Spirit Casino, on April 29, 2013. See note 1 supra.


. See Evans v. Stephens, 544 U.S. 942, 125 S.Ct. 2244, 161 L.E.d.2d 510 (2005); United States v. Shubert, 348 U.S. 222, 75 S.Ct. 277, 99 L.Ed. 279 (1955); State of Maryland v. Baltimore Radio Show, 338 U.S. 912, 70 S.Ct. 252, 94 L.Ed. 562 (1950).


. Deane Hill Country Club, Inc. v. City of Knoxville, 379 F.2d 321 (6th Cir.1967).